DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 ,12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Cheng) (Pub NO. US 2019/010386)
Regarding Claim 1 Cheng teaches: a method of operating a multiphase power supply, [Fig.3] comprising: comparing electrical characteristics of a plurality of phases [Fig.3, item 320 and 340] in the multiphase power supply [Fig.1 and Fig.2 , Multi-Phase Power Regulator] to identify least efficient phase [[0030], determine the most efficient phases to be activated and determine which phases of the multiphase regulator are to be deactivated] of the plurality of phases; and decreasing an amount of power supplied to a load by the identified least efficient phase. [[0030] which phases of the multi-phase regulator are to be deactivated. The most efficient phases are determined and activated to supply power, therefore deactivated phases are the least efficient phases] 
Cheng teaches based on the characteristics (compared characteristics of the phases) of a plurality of phases, activate the most efficient phases to provide power to the load. Chang does not teach pulse widths of the plurality phases.  However, the examiner takes official notice that pulse widths are well known characteristics of phases of a power supply, which a skilled person would consider when determining the characteristics of the phases of the plurality of phases to accurately determine the characteristics of the phases of the power regulator circuit.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282
Regarding Claim 3 Cheng teaches: decreasing the amount of power supplied to the load comprises disabling the identified least efficient phase in response to detecting a first decrease in a power demand of the load.  [[0030] which phases of the multi-phase regulator are to be deactivated to reduce power supply]
Regarding Claim 4 Cheng teaches: identifying a next least efficient phase of the plurality of phases based on the comparing of the pulse widths of the plurality of phases; and disabling the next least efficient phase in response to detecting a second decrease in the power demand of the load.  [[0030] which phases of multi-phase regulator are to be deactivated. The most efficient phases are determined and activated to supply power, therefore deactivated phases are the least efficient phases] 
Regarding Claim 6 Cheng teaches: decreasing the amount of power supplied to the load by the identified least efficient phase comprises deasserting one or more switching control signals of the identified least efficient phase.  [[0030] which phases of multi-phase regulator are to be deactivated. The most efficient phases are determined and activated to supply power, therefore deactivated phases are the least efficient phases] 
Regarding Claim 7 Cheng teaches: recording an identifier of the least efficient phase in a memory device, wherein decreasing the amount of power supplied to the load by the identified least efficient phase comprises: reading the recorded identifier from the memory device, and disabling the least efficient phase corresponding to the recorded identifier.  [[0030] identification of the least efficient phases and disable power supply form the least efficient phases] 
Regarding Claim 8 Cheng teaches:  the least efficient phase comprises: identifying the phase of the plurality of phases having the widest pulse width as the least efficient phase. [[0030] identification of the least efficient phases and disable power supply form the least efficient phases] 
Claim 22 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 22 is rejected under a similar rational as that of claim 1 above. 
Claims 2 9-11, 13-15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Cheng) (Pub NO. US 2019/010386) in view of Furukawa et al. (Furukawa) (Pub NO. US 2016/0028342)
Regarding Claim 10 Cheng teaches a multiphase power supply, [Fig. and Fig.3]  comprising: Application No.: 17/029,042-4- Atty. Docket No.: 190129-US-NP  a comparison logic unit coupled with the input and configured to compare the electrical characteristics to identify a least efficient phase [0030] of the plurality of phases; [Fig.1 and Fig.2 , Multi-Phase Power Regulator] to identify least efficient phase [[0030], determine the most efficient phases are to be actived and determine which phases of multi-phase regulator are to be deactivated] and phase shedding logic coupled with the comparison logic unit and configured to decrease an amount of power supplied to a load by the identified least efficient phase. . [[0030] which phases of the multi-phase regulator are to be deactivated. The most efficient phases are determined and activated to supply power, therefore deactivated phases are the least efficient phases] 
Regarding Claim 10 Cheng does not teach plurality of pulse width measurements an input configured to receive a plurality of pulse width measurements, wherein the plurality of pulse width measurements includes a measured pulse width for each phase of a plurality of phases; 
However, Furukawa teaches plurality of pulse width measurements an input configured to receive a plurality of pulse width measurements, wherein the plurality of pulse width measurements includes a measured pulse width for each phase of a plurality of phases; [[0025] determine the pulse widths of the phases] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention determine the pulse widths of the phases of Cheng’s system using Furukawa’s teaching to accurately determine the characteristics of the phases of the regulator circuit of Cheng’s system. 
Regarding Claim 11 Cheng teaches:  the phase shedding logic is configured to decrease the amount of power supplied to the load by the identified least efficient phase by disabling the identified least efficient phase in response to detecting a decrease in power demand of the load.  [[0030] which phases of multi-phase regulator are to be deactivated. The most efficient phases are determined and activated to supply power, therefore deactivated phases are the least efficient phases] 
Regarding Claim 13 Cheng teaches: the phase shedding logic is further configured to decrease the amount of power supplied to the load by the identified least efficient phase by deasserting one or more switching control signals of the identified least efficient phase.  [[0030] which phases of multi-phase regulator are to be deactivated. The most efficient phases are determined and activated to supply power, therefore deactivated phases are the least efficient phases]
Regarding Claim 14 Cheng teaches: a memory coupled with the comparison logic unit and configured to record an identifier of the least efficient phase, wherein the phase shedding logic is configured to decrease the amount of power supplied to the load by the identified least efficient phase by: reading the recorded identifier from the memory, and disabling the least efficient phase corresponding to the recorded identifier.  [[0030] identification of the least efficient phases and disable power supplied form the least efficient phases]
Regarding Claim 15 Cheng teaches: the comparison logic unit is configured to identify the phase of the plurality of phases having the widest pulse width measurement as the least efficient phase.  [[0030] identification of the least efficient phases and disable power supplied form the least efficient phases]
Regarding Claim 16 the combination Cheng and Furukawa teaches the comparison logic unit is configured to perform a plurality of comparisons including the comparison of the plurality of pulse width measurements; and each of the plurality of comparisons is performed for one of a plurality of consecutive phase cycles of the multiphase power supply. [Cheng par. [0030] and Furukawa: [0025] determine the pulse widths of the phases] ]  
Claim 9 is having similar limitations to that of the apparatus of claim 16. Accordingly, claim 9 is rejected under a similar rational as that of claim 16 above. 
Claim 17 is having similar limitations to that of the apparatus of claim 10. Accordingly, claim 17 is rejected under a similar rational as that of claim 10 above. 
Regarding Claim 18 Cheng teaches: the voltage regulator is configured to: identify the power phase of the plurality of power phases having the widest pulse width measurement as the least efficient phase; and decrease the amount of power supplied to the load by the identified least efficient phase by disabling the identified least efficient phase in response to detecting a first decrease in power demand of the load. [[0030] which phases of multi-phase regulator are to be deactivated. The most efficient phases are determined and activated to supply power, therefore deactivated phases are the least efficient phases]
Regarding Claim 20 Cheng teaches: the voltage regulator further comprises memory configured to record an identifier of the least efficient phase, wherein the voltage regulator is configured to decrease the amount of power supplied to the load by the identified least efficient phase by: reading the recorded identifier from the memory, and disabling the least efficient phase corresponding to the recorded identifier. [[0030] identification of the least efficient phases and disable power supplied form the least efficient phases] 
Regarding Claim 21 Cheng teaches:  the load, wherein the load comprises: a set of one or more processing units; a memory system; and one or more peripheral devices.  [Fig.2, Load]
Regarding claim 2 Cheng does not teach generating a plurality of pulse width measurements by measuring a pulse width for each phase of the plurality of phases in the multiphase power supply.  
However, Furukawa teaches generating a plurality of pulse width measurements by measuring a pulse width for each phase of the plurality of phases in the multiphase power supply. [[0025] determine the pulse widths of the phases]
 Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention determine the pulse widths of the phases of Cheng’s system using Furukawa’s teaching to accurately determine the characteristics of the phases of the regulator circuit of Cheng’s system. 
Response to Arguments
Applicant’s arguments, see Remarks filed on 03/14/2022, with respect to the rejection(s) of claims 1-3,6, 8-11, 13, 15-18 and 21-22 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art refinances.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186